      Case 3:20-cv-00679-B Document 31 Filed 03/04/21               Page 1 of 9 PageID 157



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 OPAL C. CORRICA,                                 §
                                                  §
          Plaintiff,                              §
                                                  §
 v.                                               §   CIVIL ACTION NO. 3:20-cv-00679-B
                                                  §
AMERICAN AIRLINES,                                §
                                                  §
          Defendant.                              §

          DEFENDANT’S ANSWER TO PLAINTIFF’S AMENDED COMPLAINT

         NOW COMES Defendant American Airlines, Inc. (“Defendant,” “American Airlines”

or the “Company”), filing this its Answer to Plaintiff’s Amended Complaint (hereafter the

“Complaint”):

                                 LIMITED GENERAL DENIAL

         Pursuant to Rule 8(b) of the Federal Rules of Civil Procedure and subject to its defenses

and affirmative defenses set forth herein, Defendant denies all averments contained in the

Complaint except the averments expressly admitted below.

                                             ANSWER

                                        INTRODUCTION

         Defendant admits this is a civil action brought pursuant to Section 1981 of the Civil Rights

Act of 1866, 42 U.S.C. § 1981 (“Section 1981”) and Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. § 2000e et seq. (“Title VII”), but denies any liability thereunder. Defendant

admits jurisdiction is proper in this Court, but denies the remaining allegations in the preamble

Paragraph of the Complaint.




DEFENDANT’S ANSWER TO PLAINTIFF’S AMENDED COMPLAINT                                        Page 1 of 9
FP 39636209.4
   Case 3:20-cv-00679-B Document 31 Filed 03/04/21                  Page 2 of 9 PageID 158



                                              VENUE

        1.       In response to Paragraph 1 of the Complaint Defendant admits that venue is proper

in this Court.

                                             PARTIES

        2.       Plaintiff fails to allege with particularity what is meant by “At all times material

hereto” and “the time period in question” in Paragraph 2 of the Complaint, thus Defendant is

without sufficient information to admit or deny such allegations, and therefore denies same.

Defendant admits Plaintiff is a United States Citizen, but Defendant is without sufficient

information to admit or deny the allegations in Paragraph 2 regarding Plaintiff’s residence, and

therefore denies same. The legal codes cited by Plaintiff in Paragraph 2 of the Complaint speaks

for themselves and no answer is required; to the extent a response is required, Defendant denies

same. Defendant admits that it employed Plaintiff from April 27, 2015 through May 24, 2016.

        3.       Plaintiff fails to allege with particularity what is meant by “At all times material

hereto” in Paragraph 3 of the Complaint, thus Defendant is without sufficient information to admit

or deny such allegations, and therefore denies same. The legal codes cited by Plaintiff in Paragraph

3 of the Complaint speaks for themselves and no answer is required; to the extent a response is

required, Defendant denies same. Defendant admits that it employed Plaintiff. Defendant admits

the remaining allegations in Paragraph 3 of the Complaint.

                                               FACTS

        4.       Defendant admits that it hired Plaintiff in April 2015 as a Crew Scheduler, that her

race is Black, and that she trained and worked in Pittsburgh, Pennsylvania. Defendant denies the

remaining allegations in Paragraph 4 of the Complaint.

        5.       Defendant denies the allegations in Paragraph 5 of the Complaint.



DEFENDANT’S ANSWER TO PLAINTIFF’S AMENDED COMPLAINT                                        Page 2 of 9
FP 39636209.4
   Case 3:20-cv-00679-B Document 31 Filed 03/04/21                 Page 3 of 9 PageID 159



        6.      Defendant admits that training was ongoing for new hires in its Pittsburgh facility.

Defendant admits that, while in Pittsburgh, Plaintiff shadowed George Krohmer (“Mr.

Krohmer”) for on the job training, and that the Company concluded that Mr. Krohmer engaged

in inappropriate behavior for which Defendant terminated his employment. Defendant denies the

remaining allegations in Paragraph 6 of the Complaint.

        7.      Defendant admits Plaintiff reported complaints regarding Mr. Krohmer in or

around June 2015. Defendant denies the remaining allegations in Paragraph 7 of the Complaint.

        8.      Defendant admits it initiated an investigation of Plaintiff’s complaints regarding

Mr. Krohmer in or around June 2015, that Jeanette Gibbs (“Ms. Gibbs”) and that Steve Holliday

attended the interviews, that Ms. Gibbs was a Human Resources Investigator and is a Caucasian

female, and that Mr. Holliday was the Director of Crew Resources and is a Caucasian Male.

Defendant is without sufficient information to admit or deny the allegations in Paragraph 8 of the

Complaint regarding (i) Plaintiff’s feelings or (ii) whether a trainer changed a password, and

therefore denies same.     Defendant denies the remaining allegations in Paragraph 8 of the

Complaint.

        9.      Defendant admits the allegations in Paragraph 9 of the Complaint.

        10.     Defendant admits that on July 8, 2015, Plaintiff sent an email reporting that

“some… employees” had circulated a text message containing a “disparaging” photograph “found

on the web” of her that had been taken by police “after being pulled over for speeding. A

photograph for which I was neither formally charged or convicted for.” Defendant admits that

Plaintiff’s July 8, 2015 email stated, in part, “Since this complaint has been filed and formal

investigation proceeding commenced against Mr. Krohmer, my work environment has deteriorated




DEFENDANT’S ANSWER TO PLAINTIFF’S AMENDED COMPLAINT                                       Page 3 of 9
FP 39636209.4
   Case 3:20-cv-00679-B Document 31 Filed 03/04/21                    Page 4 of 9 PageID 160



and is steadily worsening.” Defendant denies the remaining allegations in Paragraph 10 of the

Complaint.

        11.      Defendant admits that, on July 29, 2015, Plaintiff sent an email that stated, in part,

“I have a feeling of being watched, scrutinized, being placed ‘under a magnifying glass’. It seems

as though since my complaint against Mr. Krohmer has been addressed, I am now under

investigation or there may be a campaign to rapidly address (record on paper) any situation whether

false or true concerning myself.” Defendant denies the remaining allegations in Paragraph 11 of

the Complaint.

        12.      Defendant admits that, in August 2015, Crew Scheduling was moved from

Pittsburg, Pennsylvania to Texas. Defendant further admits that Plaintiff moved to Texas to work

at Defendant’s new facility. Defendant denies the remaining allegations in Paragraph 12 of the

Complaint.

        13.      Defendant admits that Ms. Gibbs sent a closing letter to Plaintiff in October 2015

stating that the Company’s investigation of Plaintiff’s claim had been concluded and the Company

had taken actions it deemed necessary. Defendant admits the letter also emphasized the Company

did not tolerate retaliation, and that Plaintiff should report any future concerns to her manager or

the person to whom he or she reports, or via the toll-free EthicsPoint Helpline. Defendant denies

the remaining allegations in Paragraph 13 of the Complaint.

        14.      Defendant denies the allegations in Paragraph 14 of the Complaint.

        15.      Plaintiff fails to allege with particularity what is meant by “multiple occasions” and

“supervisory group” in Paragraph 15 of the Complaint, thus Defendant is without sufficient

information to admit or deny such allegations, and therefore denies same. Defendant admits that




DEFENDANT’S ANSWER TO PLAINTIFF’S AMENDED COMPLAINT                                          Page 4 of 9
FP 39636209.4
   Case 3:20-cv-00679-B Document 31 Filed 03/04/21                Page 5 of 9 PageID 161



Alanna Alexander and Traci Milliner are Caucasian females. Defendant denies the remaining

allegations in Paragraph 15 of the Complaint.

        16.     Defendant denies the allegations in Paragraph 16 of the Complaint.

        17.     Defendant is without sufficient information to admit or deny the allegations in

Paragraph 17 of the Complaint, and therefore denies same.

        18.     Defendant is without sufficient information to admit or deny the allegations in

Paragraph 18 of the Complaint regarding the alleged November 9, 2015 email, and therefore denies

same. Defendant denies the remaining allegations in Paragraph 18 of the Complaint.

        19.     The allegations contained in Paragraph 19 concern failure to hire claims that have

been dismissed. Accordingly, no responsive pleading is required. To the extent a responsive

pleading is required, Defendant denies the allegations in Paragraph 19 of the Complaint.

        20.     The allegations contained in Paragraph 20 concern failure to hire claims that have

been dismissed. Accordingly, no responsive pleading is required. To the extent a responsive

pleading is required, Defendant denies the allegations in Paragraph 20 of the Complaint.

        21.     Defendant denies the allegations in Paragraph 21 of the Complaint.

        22.     Defendant admits that it withheld Plaintiff from service pending an investigation

into her inappropriate workplace behavior and denies the remaining allegations contained in

Paragraph 22 of the Complaint.

        23.     Defendant admits Plaintiff filed her an EEOC Charge of Discrimination on April

21, 2016.

        24.     Defendant without sufficient information to admit or deny the allegations in

Paragraph 24 of the Complaint regarding when Plaintiff received a letter from the EEOC, and




DEFENDANT’S ANSWER TO PLAINTIFF’S AMENDED COMPLAINT                                     Page 5 of 9
FP 39636209.4
   Case 3:20-cv-00679-B Document 31 Filed 03/04/21                 Page 6 of 9 PageID 162



therefore denies same. Defendant denies the remaining allegations in Paragraph 24 of the

Complaint.

        25.     Defendant admits that, as of April 18, 2016, Jacqueline Rios was a Human

Resources Director for Defendant. Defendant is without sufficient information to admit or deny

the allegations in Paragraph 25 of the Complaint regarding the alleged April 18, 2016 email, and

therefore denies same.

        26.     Defendant admits Plaintiff filed an EEOC Charge of Discrimination against

American Airlines Inc. on April 21, 2016.

        27.     Defendant admits that in May 2016, it terminated Plaintiff’s employment and that

Plaintiff filed a charge of discrimination on May 31, 2016. Defendant denies the remaining

allegations in Paragraph 27 of the Complaint.

        28.     Defendant denies the allegations in Paragraph 28 of the Complaint.

        29.     Defendant is without sufficient information to admit or deny the allegations in

Paragraph 29 of the Complaint regarding “Defendant’s actions,” and therefore denies same.

                                     CAUSES OF ACTION

        30.     Defendant hereby incorporates by reference its answers and responses to the

foregoing paragraphs as though fully set forth herein.

        Race, Color Discrimination and Retaliation under Title VII

        31.     Defendant states that Plaintiff’s claims set forth in Paragraph 31 of the Complaint

were dismissed by the Court pursuant to the Court’s February 18, 2021 Memorandum Opinion and

Order (Doc. 30) (the “Order”), therefore no response is required; to the extent a response is

required, Defendant denies the allegations in Paragraph 31 of the Complaint.

        32.     Defendant denies the allegations in Paragraph 32 of the Complaint.



DEFENDANT’S ANSWER TO PLAINTIFF’S AMENDED COMPLAINT                                      Page 6 of 9
FP 39636209.4
   Case 3:20-cv-00679-B Document 31 Filed 03/04/21                   Page 7 of 9 PageID 163



        33.     Defendant denies the allegations in Paragraph 33 of the Complaint.

        Race Discrimination and Retaliation under Section 1981

        34.     Defendant states that Plaintiff’s claims set forth in Paragraph 34 of the Complaint

were dismissed pursuant to the Court’s Order, therefore no response is required; to the extent a

response is required, Defendant denies the allegations in Paragraph 34 of the Complaint.

        35.     Defendant states that Plaintiff’s claim for hostile work environment under Section

1981 set forth in Paragraph 35 of the Complaint was dismissed pursuant to the Court’s Order,

therefore no response is required; to the extent a response is required, Defendant denies such

allegations. Defendant denies the remaining allegations in Paragraph 35 of the Complaint.

        36.     Defendant denies the allegations in Paragraph 36 of the Complaint.

                                            DAMAGES

        37.     Defendant admits Plaintiff seeks the damages set forth in Paragraph 37 of the

Complaint, but Defendant denies that it is liable to Plaintiff under any legal theory or that Plaintiff

is entitled to any relief whatsoever in connection with the Complaint.

        38.     Defendant admits Plaintiff seeks punitive damages, but Defendant denies that it is

liable to Plaintiff under any legal theory or that Plaintiff is entitled to any relief whatsoever in

connection with the Complaint.

        39.     Defendant denies the allegations in Paragraph 39 of the Complaint.

        40.     Defendant denies the allegations in Paragraph 40 of the Complaint.

                                     PRAYER FOR RELIEF

        Defendant admits Plaintiff seeks the relief set forth in the final section of the Complaint,

including sub-paragraphs i-vii therein, but Defendant denies that it is liable to Plaintiff under any

legal theory or that Plaintiff is entitled to any relief whatsoever in connection with the Complaint.



DEFENDANT’S ANSWER TO PLAINTIFF’S AMENDED COMPLAINT                                          Page 7 of 9
FP 39636209.4
   Case 3:20-cv-00679-B Document 31 Filed 03/04/21                     Page 8 of 9 PageID 164



                          AFFIRMATIVE AND OTHER DEFENSES

        Without assuming any burden of proof Defendant does not otherwise bear, and reserving

the right to amend its Answer to assert additional defenses that may become known during the

course of these proceedings and as otherwise allowed by the Federal Rules of Civil Procedure and

orders of this Court, Defendant asserts the following affirmative and other defenses:

        1.      Plaintiff is estopped and barred from alleging in this action matters which were not

properly alleged or within the scope of charges timely filed with the EEOC.

        2.      Plaintiff’s claims in the Complaint are barred to the extent they involve transactions

or events that are outside the applicable statute(s) of limitations.

                                      RELIEF REQUESTED

        WHEREFORE, Defendant American Airlines requests that the Court enter a take-nothing

judgment against Plaintiff and her claims, dismissing them with prejudice. Defendant further

requests an award of fees and costs reasonably incurred in defending against this action, and for

all general and equitable relief to which Defendant is justly entitled.




DEFENDANT’S ANSWER TO PLAINTIFF’S AMENDED COMPLAINT                                         Page 8 of 9
FP 39636209.4
      Case 3:20-cv-00679-B Document 31 Filed 03/04/21                       Page 9 of 9 PageID 165



                                                          Respectfully Submitted,

                                                           /s/ Theanna Bezney
                                                           Michael V. Abcarian
                                                           Texas Bar No. 00799900
                                                           Theanna Bezney
                                                           Texas Bar No. 24089243
                                                           FISHER & PHILLIPS LLP
                                                           500 North Akard, Suite 3550
                                                           Dallas, TX 75201
                                                           Tel: (214) 220-9100
                                                           Fax: (214) 220-9122
                                                           mabcarian@fisherphillips.com
                                                           tbezney@fisherphillips.com

                                                           Daniel E. Farrington 1
                                                           FISHER & PHILLIPS LLP
                                                           7501 Wisconsin Avenue, Suite 1220W
                                                           Bethesda, MD 20814
                                                           Tel: (301) 951-1538
                                                           Fax: (301) 880-5031
                                                           dfarrington@fisherphillips.com
                                                           ATTORNEYS FOR DEFENDANT




                                       CERTIFICATE OF SERVICE

       I hereby certify that on the 4th day of March, 2021, I have electronically filed the foregoing
with the Clerk of Court through the CM/ECF document filing system, which sent notification and
copies of the filing to all counsel of record:

    Ashok Bail                                             Niles Illich, Ph.D., J.D.
    THE BAIL LAW FIRM, PLLC                                SCOTT H. PALMER, P.C.
    3120 Southwest Freeway, Suite 450                      15455 Dallas Parkway, Suite 540 LB 32
    Houston, TX 77098                                      Addison, TX 75001
    ashok@baillawfirm.com                                  niles@scottpalmerlaw.com



                                                      /s/ Theanna Bezney
                                                      Theanna Bezney




1
    Mr. Farrington will submit an Application for Admission Pro Hac Vice.

DEFENDANT’S ANSWER TO PLAINTIFF’S AMENDED COMPLAINT                                           Page 9 of 9
FP 39636209.4
